8. Moratorium on the death penalty (vote)
- Before the vote on paragraph 2:
(FR) Mr President, we would ask you to add to paragraph 2, after 'the universal moratorium on executions', the phrase 'with a view to the universal abolition of the death penalty'.
(The oral amendment was accepted)
Before the vote on recital H:
Mr President, I should like to move the following small addition to recital H, which deals with the execution of Saddam Hussein: 'and deploring the way it was carried out'.
(The oral amendment was accepted)